TRIAL/HEARING ON
Doc# 32 Motion to Dismiss Case, or, in the alternative Motion to Transfer Case Out of Western District (Transferring
To: Southern District of New York), for Creditor Sagi Genger
                                              EXHIBIT AND WITNESS LIST



 PLAINTIFF’S ATTORNEY:                DEFENDANT’S ATTORNEY:                    Docket Number:

 Jay Ong: The Orly Genger 1993        Eric Taube: Orly Genger                  19-10926-tmd
 Trust
                                      Raymond W. Battaglia: Eric               Trial Date(s)
 Sabrina Streusand & John             Herschmann
 Dellaportas: Sagi Genger                                                      10/31/19
                                      Deborah Williamson: Arie Genger
 Shelby A. Jordan: Dalia Genger
 & D&K GP LLC

 PRESIDING JUDGE                      COURT REPORTER                           COURTROOM DEPUTY

 Judge Tony Davis                     Laurie Boyd                              Jennifer Lopez

 PLA      DEF       DATE     MARKED ADMITTED DESCRIPTION
 NO.      NO.       OFFERRED


 X                  10/31/19                                    Movant’s Exhibit #1-16, 18-34,35,36, 41-71

          X         10/31/19                     10/31/19       Defendant’s Exhibit# 1-14

 X                  10/31/19                                    Witness 1: Orly Genger

 X                  10/31/19                      Admitted      Movant’s Exhibit # 13

 X                                               admitted       Movant’s Exhibit #19

 X                  10/31/19                     admitted       Movant’s Exhibit # 8

                                                                Movant’s Exhibit #18 2ndpg

 X                  10/31/19                     10/31/19       Movant’s rebuttal Exhibit #78 letter

 X                  10/31/19                     admitted       Movant’s Exhibit #16

          X         10/31/19                                    Witness 2: John Dellaportas

          X         10/31/19                     10/31/19       Defendant’s Exhibit #15 pg. 2

          X         10/31/19                                    Defendant’s Exhibit # 16 letter to Judge Freeman

 x                  10/31/19                     10/31/19       Movant’s Exhibit # 38 letter




                                                                                                               Page 1
